





Exhibit 10.2




EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is made as of ____ ____, 2016, by
and between Spark Therapeutics, Inc. (the “Company”), and ____, (the
“Executive”) (together, the “Parties”).
RECITALS


Whereas, the Company desires to employ the Executive as its ____; and
Whereas, the Executive has agreed to accept such employment on the terms and
conditions set forth in this Agreement effective as of the date first set forth
above (the “Effective Date”);
Now, Therefore, in consideration of the foregoing and of the respective
covenants and agreements of the Parties herein contained, the Parties hereto
agree as follows:
1.Term of Employment. The term of this Agreement shall commence on the Effective
Date and continue until terminated (the “Term of Employment”). During the Term
of Employment, the Executive shall be an at-will employee of the Company and the
Executive’s employment and the Term of Employment shall be freely terminable by
either Party, for any reason, at any time, with or without Cause (as defined
below) or notice (except as set forth herein).


2.Position. During the Term of Employment, the Executive shall serve as the
Company’s ____, working out of the Company’s ____ office or such other location
approved by the Company and travelling as required by the Executive’s job
duties.


3.Scope of Employment. During the Term of Employment, the Executive shall be
responsible for the performance of those duties consistent with the Executive’s
position as ____ and such other duties and responsibilities as may be assigned
by the Chief Executive Officer of the Company (the “CEO”). The Executive shall
report and be accountable to the ____ and shall perform and discharge
faithfully, diligently, and to the best of the Executive’s ability, the
Executive’s duties and responsibilities hereunder. The Executive shall devote
the Executive’s entire business time, loyalty, attention and efforts to the
business and affairs of the Company and its affiliates. The Executive agrees to
abide by the rules, regulations, instructions, personnel practices and policies
of the Company and any changes therein that may be adopted from time to time by
the Company. Subject to the prior written approval of the Company, the Executive
may serve on the board of directors or similar body of other organizations,
including publicly owned corporations or other entities, philanthropic
organizations and organizations in which the Executive has made an investment,
provided that Executive’s activities with respect to the foregoing do not,
individually or in the aggregate, interfere or conflict with, detract from, or
materially affect the performance of the Executive’s duties to the Company, or
violate the provisions of this Agreement or any other agreement between the
Executive and the Company.


4.Compensation. As full compensation for all services rendered by the Executive
during the Term of Employment, the Company will provide to the Executive the
following:


(a) Base Salary. The Executive shall receive a base salary of $____ per
bi-weekly pay period (annualizing to $____) (the “Base Salary”). Base Salary
shall be paid in accordance with the Company’s regularly established payroll
procedure and may be increased or decreased periodically, as determined by the
Board of Directors of the Company (the “Board”) in its sole discretion, subject
to the provisions of Section 7 below.


(b) Performance Evaluation; Discretionary Bonus. The Executive shall be subject
to an annual performance evaluation by the Board or the CEO, such review to be
conducted in the Board’s sole discretion. Following the end of each fiscal year
(the “Performance Year”), the Executive shall be eligible to receive a
discretionary performance bonus





--------------------------------------------------------------------------------





with a target of ____ percent (____%) of the Executive’s annualized Base Salary
as of December 31 of the Performance Year, based on the Executive’s performance
and the Company’s performance during the Performance Year, which performance
will be measured against the annual goals established by the CEO or the Board.
The determination of whether any such bonus has been earned by the Executive in
a particular Performance Year, and if such a bonus has been determined to be
earned by the Executive in a particular Performance Year, the amount of such
bonus, shall in each case be determined by the Board in its sole discretion
(such discretionary performance bonus, the “Bonus”). Subject to the provisions
of Section 7 below, the Executive must be an active employee of the Company on
December 31 of the Performance Year in order to be eligible for and to earn any
bonus award. Notwithstanding the foregoing, the bonus payable with respect to
the 2016 Performance Year, if any, shall be pro-rated based on the number of
days the Executive is employed by the Company during such Performance Year.


(c) Paid Time Off. Subject to the terms hereof, the Executive shall receive up
to ____ (____) days of paid time off each fiscal year. The paid time off for
which the Executive is eligible shall accrue at the rate of ____ days per month
that the Executive is employed during such fiscal year. Up to five (5) days
(forty (40) hours) of accrued paid time off may be carried over from fiscal year
to fiscal year provided that any hours that are carried over to a subsequent
fiscal year must be used within the first calendar quarter of such subsequent
fiscal year or be forfeited. Any other accrued but unused paid time off will be
forfeited at the end of each fiscal year.


(d) Benefits. The Executive may participate in any and all benefit programs that
the Company establishes and makes available to its senior executives from time
to time, provided that the Executive is eligible under (and subject to all
provisions of) the plan documents governing those programs. Benefits are subject
to change at any time in the Company’s sole discretion.
  
(e) Withholdings. All compensation payable to the Executive shall be subject to
applicable taxes and withholdings.


(f) Equity.
(i)
Subject to the approval of the Compensation Committee of the Board of Directors
of the Company and the terms and conditions of the Company’s 2015 Stock
Incentive Plan and the applicable award agreement, the Executive shall be
granted a stock option to purchase ____ shares of the Company’s common stock
with an exercise price equal to the fair market value of the Company’s common
stock on the date of grant (the “Option Grant”). The Option Grant shall vest as
follows: 25% of shares subject to the Option Grant will vest, subject to the
Executive’s continued provision of services to the Company, on the first
anniversary of the Executive’s first day of employment with the Company (such
date, the “Cliff Vest Date”), and the remaining shares subject to the Option
Grant will vest over the three-year period following the Cliff Vest Date, in
equal quarterly installments, subject to the Executive’s continued provision of
services to the Company. The Executive may be eligible to receive additional
equity grants as the Board of Directors of the Company shall deem appropriate in
its sole discretion.

(ii)
Immediately prior to a Change in Control, fifty percent (50%) of the unvested
portion of any outstanding equity award held by the Executive shall vest and
become exercisable or free from forfeiture or repurchase, as applicable, such
that the remaining unvested portion of the Executive’s equity award shall vest,
in substantially equal quarterly installments over a period of two years
following the Change in Control or, if shorter, the remaining period of the
original vesting schedule set forth in the applicable award agreement; provided,
however, that if the acquiring or succeeding corporation (or an affiliate
thereof) in such Change in Control does not agree to assume the Executive’s
outstanding unvested equity awards or substitute such awards for equivalent
awards, one hundred percent (100%) of the Executive’s outstanding unvested
equity awards shall vest and become exercisable or free from forfeiture or
repurchase, as applicable, prior to the Change in Control; provided, further,
however, that the foregoing shall not replace any more favorable vesting
acceleration provision provided for in any equity award agreement governing an
equity award held by the Executive.

(iii)
Upon a termination of the Executive’s employment due to the Executive’s death or
Disability, any vested equity awards as of the Executive’s termination date
shall remain exercisable for twelve (12) months following the termination date.






--------------------------------------------------------------------------------





(g) [Signing Bonus. Following the Effective Date hereof, the Executive shall be
entitled to receive a one-time bonus in the amount of $____, payable in a single
lump sum no later than 30 days following the Effective Date (the “Signing
Bonus”).  [If the Executive’s employment with the Company ends by reason of a
termination other than a termination due to Disability (as defined below) or an
Involuntary Termination (as defined below) before the second anniversary of the
date on which the Executive commences employment with the Company, the Executive
shall be required to repay some or all of the Signing Bonus to Company, with the
repayment being the full amount of the Signing Bonus if employment ends before
the first anniversary of the date on which the Executive commences employment
with the Company and $____ if employment ends on or after the first anniversary
thereof but before the second anniversary thereof.  However, notwithstanding the
preceding sentence, no amount of the Signing Bonus will be required to be repaid
to the Company following a Change in Control (as defined below).  Any amount of
the Signing Bonus required to be repaid by the Executive to the Company pursuant
to this Section 4(g) shall be paid (i) without regard to any taxes withheld by
the Company upon payment of the Signing Bonus to the Executive (i.e., on a gross
basis) and (ii) in a single lump sum, promptly, but no later than 30 days
following, the Executive’s termination of employment.]]


5.Expenses. The Executive shall be entitled to reimbursement by the Company for
all reasonable business and travel expenses incurred by the Executive on the
Company’s behalf during the course of the Executive’s employment, upon the
presentation by the Executive of documentation itemizing such expenditures and
attaching all supporting vouchers and receipts in accordance with the Company’s
Travel and Entertainment policy (or any successor policy thereto). Reimbursement
will be made no later than 30 calendar days after the expense is substantiated
(which must occur within 30 calendar days after the expense is incurred). The
expenses eligible for reimbursement under this provision may not affect the
amount of such expenses eligible for reimbursement in any other taxable year,
and the right to reimbursement is not subject to liquidation or exchange for
another benefit.


6.Restrictive Covenants Agreements. As a condition to the commencement of the
Executive’s employment with the Company, Executive is required to execute the
Invention and Non-Disclosure Agreement, attached hereto as Exhibit A and the
Non-Competition and Non-Solicitation Agreement, attached hereto as Exhibit B
(collectively, the Invention and Non-Disclosure Agreement and the
Non-Competition and Non-Solicitation Agreement, the “Restrictive Covenants
Agreements”).


7.Termination and the Effect of Termination.


(a) General. Subject in each case to the provisions of this Section 7 and the
other provisions of this Agreement relating to the Parties’ respective rights
and obligations upon termination of the Executive’s employment, nothing in this
Agreement interferes with or limits in any way the Company’s or the Executive’s
right to terminate the Executive’s employment at any time, for any reason or no
reason, with or without notice (except as provided further below), subject to
any payment obligations that the Company may have, and nothing in this Agreement
confers on the Executive any right to continue in the Company’s employ. If the
Executive’s employment ceases for any or no reason, the Executive (or the
Executive’s estate, as applicable) will be entitled to receive (in addition to
any compensation and benefits the Executive may be entitled to receive under
Section 7(d) or Section 7(e) below): (i) any earned but unpaid Base Salary and,
to the extent consistent with general Company policy, accrued but unused paid
time off through and including the date the Executive’s employment with the
Company ends to be paid in accordance with the Company’s regular payroll
practices and with applicable law but no later than the next regularly scheduled
pay period, (ii) unreimbursed business expenses for which expenses the Executive
has provided appropriate documentation in accordance with the Company’s Travel
and Entertainment policy (or any successor policy thereto), to be paid in
accordance with Section 5, and (iii) any amounts or benefits to which the
Executive is then entitled under the terms of the benefit plans then sponsored
by the Company in accordance with their terms (and not accelerated to the extent
acceleration does not satisfy Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A” of the “Code”)).


(b) Definitions. As used in this Agreement:
(i)
“Cause” shall mean a finding by the Board that the Executive: (1) materially
breached this Agreement, provided that, if such breach is curable, the Executive
was given prior written notice of such breach and was granted a reasonable
opportunity of not less than thirty (30) days to cure any such breach; (2)
breached






--------------------------------------------------------------------------------





either of the Restrictive Covenants Agreements or any similar agreement between
the Executive and the Company; (3) engaged in willful misconduct, fraud, or
embezzlement; (4) engaged in any conduct that is, or is reasonably likely to be,
materially harmful to the business, interests or reputation of the Company,
provided that, if such conduct is, in the reasonable judgment of the Company,
curable, the Executive was given prior written notice of such conduct and was
granted a reasonable opportunity of not less than thirty (30) days to cure any
such conduct; or (5) was convicted of, or pleaded guilty or nolo contendere to,
a misdemeanor relating to the Company, a crime involving moral turpitude, or any
felony.
(ii)
“Change in Control” shall mean (1) any merger, reorganization, consolidation,
recapitalization or other transaction or series of related transactions, whether
or not the Company is the surviving or continuing entity in such transaction or
transactions, and whether or not the Company is a party thereto, that results in
the holders of equity interests in the Company immediately prior to such
transaction or transactions holding, immediately after such transaction or
transactions (whether by virtue of securities issued as consideration for the
transaction(s) or otherwise), less than 50% of the voting power of the
surviving, continuing or purchasing entity; or (2) any sale, lease or other
disposition of all or substantially all of the assets (tangible or intangible)
of the Company and its subsidiaries, if any, taken as a whole.

(iii)
“Disability” shall mean a physical or mental illness or disability that prevents
the Executive from performing the duties of the Executive’s position for a
period of more than any three consecutive months or for periods aggregating more
than twenty-six weeks in any year. The Company shall determine in good faith and
in its sole discretion whether the Executive is unable to perform the services
provided for herein.

(iv)
“Good Reason” shall mean the occurrence, without the Executive’s prior written
consent, of any of the following events: (1) the relocation of more than fifty
(50) miles from the principal place at which the Executive provides services to
the Company provided that such relocation does not have the effect of reducing
the Executive’s daily commute; (2) a material reduction in the authority,
duties, or responsibilities of the Executive; (3) a reduction of the Executive’s
Base Salary of more than 5% of the Executive’s then current Base Salary (other
than in connection with, and in an amount substantially proportionate to,
reductions made by the Company to the annualized base salaries of other senior
executives); or (4) any action or inaction of the Company that constitutes a
material breach by the Company of its obligations to the Executive under this
Agreement. No resignation will be treated as a resignation for Good Reason
unless (A) the Executive provides written notice to the Company of the
Executive’s intention to terminate employment for Good Reason, describing the
grounds for such action, no later than 90 days after the first occurrence of
such circumstances, (B) the Executive provides the Company with at least 30 days
to cure the circumstances, and (C) if the Company is not successful in curing
the circumstances, the Executive ends the Executive’s employment within 30 days
following the cure period in (B).

(v)
“Involuntary Termination” shall mean a termination of the Executive’s employment
(1) by the Company without Cause, (2) due to Redundancy or (3) by the Executive
for Good Reason.

(vi)
“Redundancy” shall mean the elimination by the Board of the Executive’s role or
position in the Company.

(vii)
“Vesting Period” shall mean the period over which an equity award vests as set
forth in the applicable equity award agreement.



(c) Termination by the Company with or without Cause or by the Executive other
than for Good Reason. This Agreement and the employment of the Executive shall
terminate, (i) at the election of the Company for Cause immediately upon written
notice by the Company to the Executive, (ii) at the election of the Company
without Cause or by reason of Redundancy, in either case upon 30 days’ prior
written notice by the Company to the Executive or (iii) at the election of the
Executive, other than for Good Reason upon 30 days’ prior written notice by the
Executive to the Company (each thirty-day period described in (ii) and (iii),
the “Notice Period”), provided, that, the Company may choose to end the
Executive’s employment at any time during the Notice Period, subject to the
Company paying the Executive his Base Salary and permitting the Executive to
continue to accrue paid time off and participate in the Company’s benefit plans
for any remaining portion of the Notice Period. Unless the termination of
employment constitutes an Involuntary Termination (in which case the provisions
of Section 7(d) or Section 7(e) shall apply, as applicable), if the Executive’s
employment is terminated in accordance with this Section 7(c), the Company’s
obligations under this Agreement shall immediately cease and the Executive shall
be entitled only to the benefits set forth in Section 7(a)(i)-(iii), provided,
that, the Company shall pay the Executive in lieu of notice and the Employee





--------------------------------------------------------------------------------





shall be deemed to have remained an employee for the Notice Period for purposes
of accruing paid time off, as described above. For the avoidance of doubt, if
the Executive’s employment is terminated for Cause, the Executive shall not be
entitled to receive any portion of the Bonus otherwise payable to the Executive
for the immediately preceding Performance Year.


(d) Termination due to Executive’s Involuntary Termination in the absence of a
Change in Control. Subject to Section 15 below, in the event there is an
Involuntary Termination of the Executive’s employment prior to or more than 24
months following a Change in Control, the Company shall pay the Executive the
benefits described in Section 7(a)(i)-(iii). In addition, subject to the
conditions of Sections 7(f) and 15, the Company shall:


(i)
continue to pay to the Executive the Base Salary for a period of twelve (12)
months thereafter, in accordance with the Company’s regularly established
payroll procedures;

(ii)
pay to the Executive, in a single lump sum payment on the Payment Date (as
defined below) any Bonus determined by the Board to be payable to the Executive
for the immediately preceding Performance Year that has not yet paid to the
Executive as of the date of the Executive’s termination;

(iii)
notwithstanding the requirement that the Executive be an active employee of the
Company on December 31 of the Performance Year, pay to the Executive, in a
single lump sum payment on the Payment Date a prorated portion of the
Executive’s target Bonus for the Performance Year in which the termination
occurs, irrespective of whether the performance goals applicable to such Bonus
have been established or satisfied, such prorated portion to be calculated by
multiplying the target Bonus for such Performance Year by the quotient obtained
by dividing the number of months of the Performance Year during which the
Executive has provided services to the Company by twelve (12);

(iv)
for a period of twelve (12) months following the Executive’s termination date,
and provided the Executive is eligible for and timely elects to continue
receiving group medical insurance pursuant to COBRA (Consolidated Omnibus Budget
Reconciliation Act), continue to pay the share of the premium for health
coverage that is paid by the Company for active and similarly-situated employees
who receive the same type of coverage (“COBRA Continuation”). Notwithstanding
the foregoing, if for any reason such benefits cannot be provided through the
Company’s group or other plans, the Company shall reimburse the Executive for
the Executive’s reasonable cost of obtaining equivalent benefits, such
reimbursements to be made on the same schedule as the COBRA contributions
otherwise would have been paid. At the end of such twelve (12) month period, the
Executive shall be entitled to such rights as the Executive may have to continue
health insurance coverage at the Executive’s sole expense as are then accorded
under COBRA, for the remainder of the COBRA coverage period; and

(v)
provide that a portion of each of the Executive’s then outstanding unvested
equity awards shall vest immediately upon termination such that the Executive
receives vesting credit for the portion of the award’s Vesting Period during
which he provided services to the Company. The number of shares subject to an
outstanding unvested equity award of the Executive that shall vest pursuant to
this Section 7(d)(v) is equal to (1) the product obtained by multiplying (x) the
total shares subject to the award by (y) the quotient obtained by dividing the
number of months worked by the Executive during Vesting Period by the total
number of months in the Vesting Period, minus (2) the number of shares subject
to the award that have already vested as of the date of the Executive’s
termination of employment. The Executive’s vested equity awards, after giving
effect to the acceleration provided in this Section 7(d)(v) shall remain
exercisable for three months following the termination date.



(e)Termination due to Executive’s Involuntary Termination following a Change in
Control. Subject to Section 15 below, in the event there is an Involuntary
Termination of the Executive’s employment within 24 months following a Change in
Control, the Company shall pay the Executive the benefits described in Section
7(a)(i)-(iii). In addition, subject to the conditions of Sections 7(f) and 15,
the Company shall:


(i)
continue to pay to the Executive the Base Salary for a period of eighteen (18)
months thereafter, in accordance with the Company’s regularly established
payroll procedures;

(ii)
pay to the Executive, in a single lump sum payment on the Payment Date any Bonus
determined by the Board to be payable to the Executive for the immediately
preceding Performance Year that has not yet






--------------------------------------------------------------------------------





paid to the Executive as of the date of the Executive’s termination;
(iii)
notwithstanding the requirement that the Executive be an active employee of the
Company on December 31 of the Performance Year, pay to the Executive, in a
single lump sum payment on the Payment Date a prorated portion of the
Executive’s target Bonus for the Performance Year in which the termination
occurs, irrespective of whether the performance goals applicable to such Bonus
have been established or satisfied, such prorated portion to be calculated by
multiplying the target Bonus for such Performance Year by the quotient obtained
by dividing the number of months of the Performance Year during which the
Executive has provided services to the Company by twelve (12); plus provide for
the payment of an amount equal to 1.5 times the Executive’s target Bonus for the
Performance Year in which the termination occurs, irrespective of whether the
performance goals applicable to such Bonus have been established or satisfied,
in a single lump sum payment on the Payment Date;

(iv)
provided the Executive is eligible for and timely elects to continue receiving
group medical insurance pursuant to COBRA, provide for COBRA Continuation for a
period of eighteen (18) months following the Executive’s termination date.
Notwithstanding the foregoing, if for any reason such benefits cannot be
provided through the Company’s group or other plans, the Company shall reimburse
the Executive for the Executive’s reasonable cost of obtaining equivalent
benefits, such reimbursements to be made on the same schedule as the COBRA
contributions otherwise would have been paid. At the end of such eighteen (18)
month period, the Executive shall be entitled to such rights as the Executive
may have to continue health insurance coverage at the Executive’s sole expense
as are then accorded under COBRA, for the remainder of the COBRA coverage
period; and

(v)
provide that any unvested portion of the Executive’s equity awards assumed or
substituted by an acquiring or succeeding corporation (or an affiliate thereof)
in connection with the Change in Control shall vest in full immediately upon
such termination. The Executive’s vested equity awards, after giving effect to
the acceleration provided in this Section 7(e)(v) shall remain exercisable for
three months following the termination date.

For the avoidance of doubt, if the Executive is entitled to the benefits
described under this Section 7(e), the Executive shall not also be entitled to
the benefits described under Section 7(d).
(f) Release. As a condition of the Executive’s receipt of the benefits (other
than the benefits described in Section 7(a)(i)-(iii)) described under Section
7(d) or Section 7(e) (such benefits, the “Severance Benefits”), the Executive
must execute and deliver to the Company a severance and release of claims
agreement in a form to be provided by the Company (which will include, at a
minimum, a release of all releasable claims and non-disparagement and
cooperation obligations) (the “Severance Agreement”), which Severance Agreement
must become irrevocable within 60 days following the date of the Executive’s
termination of employment (or such shorter period as may be directed by the
Company) (the date on which the revocation period expires, the “Payment Date”).
Severance Benefits will be paid on the Payment Date or commence in the first
regular payroll after the Payment Date, provided that if the foregoing 60 day
period would end in a calendar year subsequent to the year in which the
Executive’s employment ends, then the Payment Date shall be no earlier than
January 1 of such subsequent calendar year. The Executive must continue to
comply with each Restrictive Covenants Agreement and any similar agreement to
which the Executive is party in order to be eligible to receive the Severance
Benefits.


8.Modified Section 280G Cutback.
(a)Notwithstanding any other provision of this Agreement, except as set forth in
Section 8(b), in the event that the Company undergoes a “Change in Ownership or
Control” (as defined below), the Company shall not be obligated to provide to
the Executive a portion of any “Contingent Compensation Payments” (as defined
below) that the Executive would otherwise be entitled to receive to the extent
necessary to eliminate any “excess parachute payments” (as defined in Section
280G(b)(1) of the Code) for the Executive. For purposes of this Section 8(a),
the Contingent Compensation Payments so eliminated shall be referred to as the
“Eliminated Payments” and the aggregate amount (determined in accordance with
Treasury Regulation Section 1.280G-1, Q/A-30 or any successor provision) of the
Contingent Compensation Payments so eliminated shall be referred to as the
“Eliminated Amount.”


(b)Notwithstanding the provisions of Section 8(a), no such reduction in
Contingent Compensation Payments shall be made if (1) the Eliminated Amount
(computed without regard to this sentence) exceeds (2) 100% of the aggregate





--------------------------------------------------------------------------------





present value (determined in accordance with Treasury Regulation
Section 1.280G-1, Q/A-31 and Q/A-32 or any successor provisions) of the amount
of any additional taxes that would be incurred by the Executive if the
Eliminated Payments (determined without regard to this sentence) were paid to
the Executive (including, state and federal income taxes on the Eliminated
Payments, the excise tax imposed by Section 4999 of the Code payable with
respect to all of the Contingent Compensation Payments in excess of the
Executive’s “base amount” (as defined in Section 280G(b)(3) of the Code), and
any withholding taxes). The override of such reduction in Contingent
Compensation Payments pursuant to this Section 8(b) shall be referred to as a
“Section 8(b) Override.” For purpose of this paragraph, if any federal or state
income taxes would be attributable to the receipt of any Eliminated Payment, the
amount of such taxes shall be computed by multiplying the amount of the
Eliminated Payment by the maximum combined federal and state income tax rate
provided by law


(c) For purposes of this Section 8 the following terms shall have the following
respective meanings:
(i)
“Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.

(ii)
“Contingent Compensation Payment” shall mean any payment (or benefit) in the
nature of compensation that is made or made available (under this Agreement or
otherwise) to a “disqualified individual” (as defined in Section 280G(c) of the
Code) and that is contingent (within the meaning of Section 280G(b)(2)(A)(i) of
the Code) on a Change in Ownership or Control of the Company.



(d) Any payments or other benefits otherwise due to the Executive following a
Change in Ownership or Control that could reasonably be characterized (as
determined by the Company) as Contingent Compensation Payments (the “Potential
Payments”) shall not be made until the dates provided for in this Section 8(d).
Within 30 days after each date on which the Executive first becomes entitled to
receive (whether or not then due) a Contingent Compensation Payment relating to
such Change in Ownership or Control, the Company shall determine and notify the
Executive (with reasonable detail regarding the basis for its determinations)
(1) which Potential Payments constitute Contingent Compensation Payments, (2)
the Eliminated Amount and (3) whether the Section 8(b) Override is applicable.
Within 30 days after delivery of such notice to the Executive, the Executive
shall deliver a response to the Company (the “Executive Response”) stating
either (A) that the Executive agrees with the Company’s determination pursuant
to the preceding sentence or (B) that the Executive disagrees with such
determination, in which case the Executive shall set forth (x) which Potential
Payments should be characterized as Contingent Compensation Payments, (y) the
Eliminated Amount, and (z) whether the Section 8(b) Override is applicable. In
the event that the Executive fails to deliver an Executive Response on or before
the required date, the Company’s initial determination shall be final. If the
Executive states in the Executive Response that the Executive agrees with the
Company’s determination, the Company shall make the Potential Payments to the
Executive within three business days following delivery to the Company of the
Executive Response (except for any Potential Payments which are not due to be
made until after such date, which Potential Payments shall be made on the date
on which they are due). If the Executive states in the Executive Response that
the Executive disagrees with the Company’s determination, then, for a period of
60 days following delivery of the Executive Response, the Executive and the
Company shall use good faith efforts to resolve such dispute. If such dispute is
not resolved within such 60-day period, such dispute shall be settled
exclusively by arbitration in Philadelphia, Pennsylvania, in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction. The Company
shall, within three business days following delivery to the Company of the
Executive Response, make to the Executive those Potential Payments as to which
there is no dispute between the Company and the Executive regarding whether they
should be made (except for any such Potential Payments which are not due to be
made until after such date, which Potential Payments shall be made on the date
on which they are due). The balance of the Potential Payments shall be made
within three business days following the resolution of such dispute.


(e) The Contingent Compensation Payments to be treated as Eliminated Payments
shall be determined by the Company by determining the “Contingent Compensation
Payment Ratio” (as defined below) for each Contingent Compensation Payment and
then reducing the Contingent Compensation Payments in order beginning with the
Contingent Compensation Payment with the highest Contingent Compensation Payment
Ratio. For Contingent Compensation Payments with the same Contingent
Compensation Payment Ratio, such Contingent Compensation





--------------------------------------------------------------------------------





Payment shall be reduced based on the time of payment of such Contingent
Compensation Payments with amounts having later payment dates being reduced
first. For Contingent Compensation Payments with the same Contingent
Compensation Payment Ratio and the same time of payment, such Contingent
Compensation Payments shall be reduced on a pro rata basis (but not below zero)
prior to reducing Contingent Compensation Payment with a lower Contingent
Compensation Payment Ratio. The term “Contingent Compensation Payment Ratio”
shall mean a fraction the numerator of which is the value of the applicable
Contingent Compensation Payment that must be taken into account by the Executive
for purposes of Section 4999(a) of the Code, and the denominator of which is the
actual amount to be received by the Executive in respect of the applicable
Contingent Compensation Payment. For example, in the case of an equity grant
that is treated as contingent on the Change in Ownership or Control because the
time at which the payment is made or the payment vests is accelerated, the
denominator shall be determined by reference to the fair market value of the
equity at the acceleration date, and not in accordance with the methodology for
determining the value of accelerated payments set forth in Treasury Regulation
Section 1.280G-1Q/A-24(b) or (c)).


(f)The provisions of this Section 8 are intended to apply to any and all
payments or benefits available to the Executive under this Agreement or any
other agreement or plan of the Company under which the Executive receives
Contingent Compensation Payments.


9.Absence of Restrictions. The Executive represents and warrants that, except as
disclosed to the Company in writing, the Executive is not bound by any
employment contracts, restrictive covenants or other restrictions that prevent
the Executive from entering into employment with, or carrying out the
Executive’s responsibilities for, the Company, or which are in any way
inconsistent with any of the terms of this Agreement. The Executive agrees that
he will inform the Company of any such restrictions and provide the Company with
as much information about them as possible, including any agreements between the
Executive and his current or former employer describing such restrictions on the
Executive’s activities. The Executive agrees that he will not remove or take any
documents or proprietary data or materials of any kind, electronic or otherwise,
with him from his current or former employer to the Company without written
authorization from his current or former employer, nor will he use or disclose
any such confidential information during the course and scope of the Executive’s
employment with the Company. The Executive will discuss any questions he has
about the ownership of particular documents or other information with his
current or former employer before removing or copying such documents or
information. On an annual basis, or as the Company otherwise directs, the
Executive will disclose to the Company the Executive’s investments, business
interests or other potential or actual conflicts of interest.


10.No Mitigation. In no event shall the Executive be required to seek other
employment following termination or take any other action following termination
by way of mitigation of the post-termination amounts payable to the Executive
under this Agreement, and such amounts shall not be reduced in the event that
the Executive obtains other employment after termination of the Executive’s
employment hereunder; provided, however, that notwithstanding the foregoing, any
entitlement the Executive (or the Executive’s spouse or dependents) has
hereunder to post-separation medical benefits coverage shall terminate upon such
date as the Executive becomes eligible for medical benefits coverage through a
plan offered by a subsequent employer.


11.Amendments. Any amendment to this Agreement shall be made in writing and
signed by the Parties hereto.


12.Notice. Any notice delivered under this Agreement shall be deemed duly
delivered three (3) business days after it is sent by registered or certified
mail, return receipt requested, postage prepaid, one (1) business day after it
is sent for next-business day delivery via a reputable nationwide overnight
courier service, or immediately upon hand delivery, in each case to the address
of the recipient set forth below.
To Executive:


At the address set forth in the Executive’s personnel file


To Company:


Spark Therapeutics, Inc.
Attn: Chief Executive Officer





--------------------------------------------------------------------------------





3737 Market Street, Suite 1300
Philadelphia, PA 19104


Either Party may change the address to which notices are to be delivered by
giving notice of such change to the other Party in the manner set forth in this
Section 12. Notice to the Company must include a separate notice to the Chairman
of the Board.
13.Applicable Law; Jury Trial Waiver. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania
(without reference to the conflict of laws provisions thereof). Any action, suit
or other legal proceeding arising under or relating to any provision of this
Agreement shall be commenced only in a court of the Commonwealth of Pennsylvania
(or, if appropriate, a federal court located within the Commonwealth of
Pennsylvania), and the Company and the Executive each consents to the
jurisdiction of such a court. The Company and the Executive each hereby
irrevocably waives any right to a trial by jury in any action, suit or other
legal proceeding arising under or relating to any provision of this Agreement.


14.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of both Parties and their respective successors and assigns, including
any corporation with which or into which the Company may be merged or which may
succeed to its assets or business; provided, however, that the obligations of
the Executive are personal and shall not be assigned by the Executive.


15.Effect of Section 409A of the Code.


(a) Six Month Delay. If and to the extent any portion of any payment,
compensation or other benefit provided to the Executive in connection with the
Executive’s employment termination is determined to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code, and the
Executive is a specified employee as defined in Section 409A(a)(2)(B)(i) of the
Code, as determined by the Company in accordance with its procedures, by which
determination the Executive hereby agrees that the Executive is bound, such
portion of the payment, compensation or other benefit shall not be paid before
the earlier of (i) the expiration of the six month period measured from the date
of the Executive’s “separation from service” (as determined under Section 409A
of the Code) or (ii) the tenth day following the date of the Executive’s death
following such separation from service (the “New Payment Date”). The aggregate
of any payments that otherwise would have been paid to the Executive during the
period between the date of separation from service and the New Payment Date
shall be paid to the Executive in a lump sum in the first payroll period
beginning after such New Payment Date, and any remaining payments will be paid
on their original schedule.


(b) General 409A Principles. For purposes of this Agreement, a termination of
employment will mean a “separation from service” as defined in Section 409A of
the Code, each amount to be paid or benefit to be provided will be construed as
a separate identified payment for purposes of Section 409A of the Code, and any
payments that are due within the “short term deferral period” as defined in
Section 409A of the Code or are paid in a manner covered by Treas. Reg. Section
1.409A‑1(b)(9)(iii) will not be treated as deferred compensation unless
applicable law requires otherwise. The determination of whether and when the
Executive’s separation from service from the Company has occurred shall be made
in a manner consistent with, and based on the presumptions set forth in,
Treasury Regulation Section 1.409A-1(h).  Solely for purposes of this
determination, “Company” shall include all persons with whom the Company would
be considered a single employer under Section 414(b) and 414(c) of the Code.
Neither the Company nor the Executive will have the right to accelerate or defer
the delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A of the Code. This Agreement is intended to
comply with the provisions of Section 409A of the Code and this Agreement shall,
to the extent practicable, be construed in accordance therewith. Terms defined
in this Agreement will have the meanings given such terms under Section 409A of
the Code if and to the extent required to comply with Section 409A of the Code.
In any event, the Company makes no representations or warranties and will have
no liability to the Executive or any other person, other than with respect to
payments made by the Company in violation of the provisions of this Agreement,
if any provisions of or payments under this Agreement are determined to
constitute deferred compensation subject to Section 409A of the Code but not to
satisfy the conditions of that section.







--------------------------------------------------------------------------------





16.Acknowledgment. The Executive states and represents that the Executive has
had an opportunity to fully discuss and review the terms of this Agreement with
an attorney. The Executive further states and represents that the Executive has
carefully read this Agreement, understands the contents herein, freely and
voluntarily assents to all of the terms and conditions hereof, and signs the
Executive’s name of the Executive’s own free act.


17.Homeland Security. The Executive agrees to provide the Company, within three
days of his first date of employment with the Company, documentation of his
eligibility to work in the United States, as required by the Immigration Reform
and Control Act of 1986. The Executive may need to obtain a work visa in order
to be eligible to work in the United States. In such case, the Executive’s
employment with the Company is conditioned upon the Executive’s ability to
obtain a work visa in a timely manner as determined by the Company.


18.Background and Reference Checks. The Executive’s commencement of employment
with the Company is contingent upon the Executive’s authorization and
satisfactory completion of background and reference checks. The Executive’s
employment with the Company is also contingent upon successful completion of a
drug test. The Company may obtain background reports and drug screenings at any
time after the Company receives authorization from the Executive, including any
time during the Executive’s employment with the Company, if the Executive
commences employment with the Company.


19.No Expectation of Privacy. The Company’s premises, including all workspaces,
furniture, documents, and other tangible materials, and all information
technology resources of the Company (including computers, data and other
electronic files, and all internet and email) are subject to oversight and
inspection by the Company at any time. Company employees should have no
expectation of privacy with regard to any Company premises, materials, resources
or information.


20.Waiver, Cancellation or Discharge. No delay or omission by the Company in
exercising any right under this Agreement shall operate as a waiver of that or
any other right. A waiver or consent given by the Company on any one occasion
shall be effective only in that instance and shall not be construed as a bar to
or waiver of any right on any other occasion.


21.Captions and Pronouns. The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement. Whenever the context may require,
any pronouns used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular forms of nouns and pronouns shall
include the plural, and vice versa.


22.Interpretation. The Parties agree that this Agreement will be construed
without regard to any presumption or rule requiring construction or
interpretation against the drafting Party. References in this Agreement to
“include” or “including” should be read as though they said “without limitation”
or equivalent forms.


23.Severability. Each provision of this Agreement must be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be prohibited by or invalid under applicable law,
such provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement. Moreover, if a court of competent
jurisdiction determines any of the provisions contained in this Agreement to be
unenforceable because the provision is excessively broad in scope, whether as to
duration, activity, geographic application, subject or otherwise, it will be
construed, by limiting or reducing it to the extent legally permitted, so as to
be enforceable to the extent compatible with then applicable law to achieve the
intent of the Parties.


24.Entire Agreement. This Agreement constitutes the entire agreement between the
Parties and supersedes all prior agreements and understandings, whether written
or oral, relating to the subject matter of this Agreement.
[Signatures on Page Following]





--------------------------------------------------------------------------------





In Witness Whereof, the Parties hereto have executed this Agreement as of the
day and year first set forth above.


SPARK THERAPEUTICS, INC.


By:
 
Name:
Jeffrey Marrazzo
Title:
Co-founder and Chief Executive Officer





EXECUTIVE:
Date:
 
Name:
 


























































































--------------------------------------------------------------------------------





Exhibit A
Invention and Disclosure Agreement


This Invention and Non-Disclosure Agreement (this “Agreement”) is made by and
between Spark Therapeutics, Inc., a Delaware corporation (the “Company”), and
____ (the “Employee”).
In consideration of the employment or the continued employment of the Employee
by the Company, the Company and the Employee, intending to be legally bound,
agree as follows:
Condition of Employment.
The Employee acknowledges that his employment and/or the continuance of that
employment with the Company is contingent upon his agreement to sign and adhere
to the provisions of this Agreement. The Employee further acknowledges that the
nature of the Company’s business is such that protection of its proprietary and
confidential information is critical to the survival and success of the
Company’s business.
Proprietary and Confidential Information.
The Employee agrees that all information and know-how, whether or not in
writing, of a private, secret or confidential nature concerning the Company’s
business or financial affairs (collectively, “Proprietary Information”) is and
shall be the exclusive property of the Company. By way of illustration, but not
limitation, Proprietary Information may include discoveries, ideas, inventions,
products, product improvements, product enhancements, processes, methods,
techniques, formulas, compositions, compounds, negotiation strategies and
positions, projects, developments, plans (including business and marketing
plans), research data, clinical data, financial data (including sales costs,
profits, pricing methods), personnel data, computer programs (including software
used pursuant to a license agreement), customer, prospect and supplier lists,
and contacts at or knowledge of customers or prospective customers of the
Company. Unless required by law, the Employee will not disclose any Proprietary
Information to any person or entity other than employees of the Company or use
the same for any purposes (other than in the performance of his duties as an
employee of the Company) without written approval by an officer of the Company,
either during or after his employment with the Company. While employed by the
Company, the Employee will use the Employee's best efforts to prevent
unauthorized publication or disclosure of any of the Company’s Proprietary
Information. Notwithstanding the foregoing, the following will not be considered
Proprietary Information: information that was already in the public domain at
the time of receipt or that came into the public domain thereafter, in each
case, through no act by the Employee or any other third party in breach of any
confidentiality obligation.
The Employee agrees that all files, documents, letters, memoranda, reports,
records, data, sketches, drawings, models, laboratory notebooks, program
listings, computer equipment or devices, computer programs or other written,
photographic, or other tangible or intangible material containing Proprietary
Information, whether created by the Employee or others, which shall come into
his custody or possession, shall be and are the exclusive property of the
Company to be used by the Employee only in the performance of his duties for the
Company and shall not be copied or removed from the Company premises except in
the pursuit of the business of the Company. All such materials or copies thereof
and all tangible property of the Company in the custody or possession of the
Employee shall be delivered to the Company, upon the earlier of (i) a request by
the Company or (ii) termination of his employment for any reason. After such
delivery, the Employee shall not retain any such materials or copies thereof or
any such tangible property.
The Employee agrees that his obligation not to disclose or to use information
and materials of the types set forth in paragraphs 2(a) and 2(b) above, and his
obligation to return materials and tangible property, set forth in
paragraph 2(b) above, also extends to such types of information, materials and
tangible property of customers of the Company or suppliers to the Company or
other third parties who may have disclosed or entrusted the same to the Company
or to the Employee in the course of the Company’s business.







--------------------------------------------------------------------------------





Developments.
The Employee will make full and prompt disclosure to the Company of all
discoveries, ideas, inventions, improvements, enhancements, processes, methods,
techniques, developments, software, and works of authorship, whether patentable
or not, which are created, made, conceived or reduced to practice by him/her or
under his direction or jointly with others during his employment by the Company,
whether or not during normal working hours or on the premises of the Company
(all of which are collectively referred to in this Agreement as “Developments”).
The Employee agrees to assign and does hereby assign to the Company (or any
person or entity designated by the Company) all his right, title and interest in
and to all Developments and all related patents, patent applications, copyrights
and copyright applications. However, this paragraph 3(b) shall not apply to
Developments which do not relate to the business or research and development
conducted or planned to be conducted by the Company at the time such Development
is created, made, conceived or reduced to practice and which are made and
conceived by the Employee not during normal working hours, not on the Company’s
premises and not using the Company’s tools, devices, equipment or Proprietary
Information. The Employee understands that, to the extent this Agreement shall
be construed in accordance with the laws of any state which precludes a
requirement in an employee agreement to assign certain classes of inventions
made by an employee, this paragraph 3(b) shall be interpreted not to apply to
any invention which a court rules and/or the Company agrees falls within such
classes. The Employee also hereby waives all claims to moral rights in any
Developments.
The Employee agrees to cooperate fully with the Company, both during and after
his employment with the Company, with respect to the procurement, maintenance
and enforcement of copyrights, patents and other intellectual property rights
(both in the United States and foreign countries) relating to Developments. The
Employee shall sign all papers, including, without limitation, copyright
applications, patent applications, declarations, oaths, formal assignments,
assignments of priority rights, and powers of attorney, which the Company may
deem necessary or desirable in order to protect its rights and interests in any
Development. The Employee further agrees that if the Company is unable, after
reasonable effort, to secure the signature of the Employee on any such papers,
any executive officer of the Company shall be entitled to execute any such
papers as the agent and the attorney-in-fact of the Employee, and the Employee
hereby irrevocably designates and appoints each executive officer of the Company
as his agent and attorney-in-fact to execute any such papers on his behalf, and
to take any and all actions as the Company may deem necessary or desirable in
order to protect its rights and interests in any Development, under the
conditions described in this sentence.
Obligations to Third Parties.
The Employee represents that, except as the Employee has disclosed in writing to
the Company, the Employee is not bound by the terms of any agreement with any
previous employer or other party to refrain from using or disclosing any trade
secret or confidential or proprietary information in the course of his
employment with the Company, to refrain from competing, directly or indirectly,
with the business of such previous employer or any other party or to refrain
from soliciting employees, customers or suppliers of such previous employer or
other party. The Employee further represents that his performance of all the
terms of this Agreement and the performance of his duties as an employee of the
Company do not and will not conflict with or breach any agreement with any prior
employer or other party (including, without limitation, any nondisclosure or
non-competition agreement), and that the Employee will not disclose to the
Company or induce the Company to use any confidential or proprietary information
or material belonging to any previous employer or others.
United States Government Obligations.
The Employee acknowledges that the Company from time to time may have agreements
with other persons or with the United States Government, or agencies thereof,
which impose obligations or restrictions on the Company regarding inventions
made during the course of work under such agreements or regarding the
confidential nature of such work. The Employee agrees to be bound by all such
obligations and restrictions which are made known to the Employee and to take
all action necessary to discharge the obligations of the Company under such
agreements.





--------------------------------------------------------------------------------





Miscellaneous.
Equitable Remedies. The Employee acknowledges that the restrictions contained in
this Agreement are necessary for the protection of the business and goodwill of
the Company and are considered by the Employee to be reasonable for such
purpose. The Employee agrees that any breach or threatened breach of this
Agreement is likely to cause the Company substantial and irrevocable damage
which is difficult to measure. Therefore, in the event of any such breach or
threatened breach, the Employee agrees that the Company, in addition to such
other remedies which may be available, shall have the right to obtain an
injunction from a court restraining such a breach or threatened breach without
posting a bond and the right to specific performance of the provisions of this
Agreement and the Employee hereby waives the adequacy of a remedy at law as a
defense to such relief.
Disclosure of this Agreement. The Employee hereby authorizes the Company to
notify others, including but not limited to customers of the Company and any of
the Employee’s future employers or prospective business associates, of the terms
and existence of this Agreement and the Employee’s continuing obligations to the
Company hereunder.
Not Employment Contract. The Employee acknowledges that this Agreement does not
constitute a contract of employment, does not imply that the Company will
continue his employment for any period of time and does not change the at-will
nature of his employment.
Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of both parties and their respective successors and assigns, including
any corporation with which, or into which, the Company may be merged or which
may succeed to the Company’s assets or business, provided, however, that the
obligations of the Employee are personal and shall not be assigned by him. The
Employee expressly consents to be bound by the provisions of this Agreement for
the benefit of the Company or any subsidiary or affiliate thereof to whose
employ the Employee may be transferred without the necessity that this Agreement
be re-signed at the time of such transfer.
Severability. In case any provision of this Agreement shall be invalid, illegal
or otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.
Waivers. No delay or omission by the Company in exercising any right under this
Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania (without reference to the
conflicts of laws provisions thereof). Any action, suit, or other legal
proceeding which is commenced to resolve any matter arising under or relating to
any provision of this Agreement shall be commenced only in a court of the
Commonwealth of Pennsylvania (or, if appropriate, a federal court located within
Commonwealth of Pennsylvania), and the Company and the Employee each consents to
the jurisdiction of such a court. The Company and the Employee each hereby
irrevocably waive any right to a trial by jury in any action, suit or other
legal proceeding arising under or relating to any provision of this Agreement.
Entire Agreement; Amendment. This Agreement supersedes all prior agreements,
written or oral, between the Employee and the Company relating to the subject
matter of this Agreement. This Agreement may not be modified, changed or
discharged in whole or in part, except by an agreement in writing signed by the
Employee and the Company. The Employee agrees that any change or changes in his
duties, salary or compensation after the signing of this Agreement shall not
affect the validity or scope of this Agreement.
Captions. The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.
[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------





THE EMPLOYEE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.
 
 
SPARK THERAPEUTICS, INC.
 
 




Date
 
By
 
 
Jeffrey Marrazzo
 
 
Name
 
 
Co-founder and Chief Executive Officer
 
 
Title
 
 
EMPLOYEE
 
 
 
Date
 
By
 
 
 
 
 
Name



















[Signature Page to Invention and Non-Disclosure Agreement]





























--------------------------------------------------------------------------------





Exhibit B
Non-Competition and Non-Solicitation Agreement


This Non-Competition and Non-Solicitation Agreement (this “Agreement”) is made
between Spark Therapeutics, Inc., a Delaware corporation (the “Company”), and
____ (the “Employee”).
For good consideration and in consideration of the employment or continued
employment of the Employee by the Company, the Employee and the Company,
intending to be legally bound, agree as follows:
1.Non-Competition and Non-Solicitation.
(a)Non-Competition and Non-Solicitation. While the Employee is employed by the
Company and for a period of one (1) year after the termination or cessation of
such employment for any reason, the Employee will not directly or indirectly:
(i)    in the geographical areas that the Company does business or has done
business at the time of the Employee’s termination, engage or assist others in
engaging in any business or enterprise (whether as owner, partner, officer,
director, employee, consultant, investor, lender or otherwise, except as the
holder of not more than 1% of the outstanding stock of a publicly-held company)
that is competitive with the Company’s business, including but not limited to
any business or enterprise that develops, manufactures, markets, licenses, sells
or provides any gene therapy product or service that competes with any product
or service developed, manufactured, marketed, licensed, sold or provided, or
planned to be developed, manufactured, marketed, licensed, sold or provided, by
the Company while the Employee was employed by the Company; or
(ii)    either alone or in association with others, solicit, divert or take
away, or attempt to divert or take away, the business or patronage of any of the
actual or prospective clients, customers, accounts or business partners of the
Company which were contacted, solicited, or served by the Company during the
Employee’s employment with the Company; or
(iii)    either alone or in association with others (i) solicit, induce or
attempt to induce, any employee or independent contractor of the Company to
terminate his or her employment or other engagement with the Company, or (ii)
hire or recruit, or attempt to hire or recruit, or engage or attempt to engage
as an independent contractor, any person who was employed or otherwise engaged
by the Company at any time during the term of the Employee’s employment with the
Company; provided, that this clause (ii) shall not apply to the recruitment or
hiring or other engagement of any individual whose employment or other
engagement with the Company has been terminated for a period of six months or
longer.
(b)Extension. If the Employee violates the provisions of any of the preceding
paragraphs of this Section 1, the Employee shall continue to be bound by the
restrictions set forth in such paragraph until a period of one (1) year have
expired without any violation of such provisions.


(c)Notice of New Business Activity. The Employee agrees that during the
non-competition and non-solicitation period, the Employee will give notice to
the Company of each new business activity the Employee plans to undertake, at
least (10) business days prior to beginning any such activity. The notice shall
state the name and address of the individual, corporation, association or other
entity or organization (“Entity”) for whom such activity is undertaken and the
name of the Employee’s business relationship or position with the Entity. The
Employee further agrees to provide the Company with other pertinent information
concerning such business activity as the Company may reasonably request in order
to determine the Employee’s continued compliance with his obligations under this
Agreement.


2.Miscellaneous.
(a)Equitable Remedies. The Employee acknowledges that the restrictions contained
in this Agreement are necessary for the protection of the business and goodwill
of the Company and are considered by the Employee to be reasonable for such
purpose. The Employee agrees that any breach or threatened breach of this
Agreement is likely to cause the Company substantial and irrevocable damage
which is difficult to measure. Therefore, in the event of any such breach or
threatened breach, the Employee agrees that the Company, in addition to such
other





--------------------------------------------------------------------------------





remedies which may be available, shall have the right to obtain an injunction
from a court restraining such a breach or threatened breach without posting a
bond and the right to specific performance of the provisions of this Agreement
and the Employee hereby waives the adequacy of a remedy at law as a defense to
such relief.


(b)Obligations to Third Parties. The Employee represents that, except as the
Employee has disclosed in writing to the Company, the Employee is not bound by
the terms of any agreement with any previous employer or other party to refrain
from competing, directly or indirectly, with the business of such previous
employer or any other party, or to refrain from soliciting employees, customers
or suppliers of such previous employer or other party. The Employee further
represents that his performance of all the terms of this Agreement and the
performance of his duties as an employee of the Company does not and will not
conflict with or breach any agreement with any prior employer or other party
(including, without limitation, any non-competition agreement).


(c)Disclosure of this Agreement. For a period of one (1) year after the
termination or cessation of the Employee’s employment for any reason, the
Employee agrees to notify any potential, prospective employer or prospective
business associate, of the terms and existence of this Agreement and the
Employee’s continuing obligations to the Company hereunder.


(d)Not Employment Contract. The Employee acknowledges that this Agreement does
not constitute a contract of employment, does not imply that the Company will
continue his employment for any period of time and does not change the at-will
nature of his employment.


(e)Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of both parties and their respective successors and assigns, including
any corporation with which, or into which, the Company may be merged or which
may succeed to the Company’s assets or business, provided, however, that the
obligations of the Employee are personal and shall not be assigned by him or
her. The Employee expressly consents to be bound by the provisions of this
Agreement for the benefit of the Company or any subsidiary or affiliate thereof
to whose employ the Employee may be transferred without the necessity that this
Agreement be re-signed at the time of such transfer.


(f)Interpretation. If any restriction set forth in Section 1 is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.


(g)Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.


(h)Waivers. No delay or omission by the Company in exercising any right under
this Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.


(i)Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania (without reference
to the conflicts of laws provisions thereof). Any action, suit, or other legal
proceeding which is commenced to resolve any matter arising under or relating to
any provision of this Agreement shall be commenced only in a court of the
Commonwealth of Pennsylvania (or, if appropriate, a federal court located within
the Commonwealth of Pennsylvania), and the Company and the Employee each
consents to the jurisdiction of such a court. The Company and the Employee each
hereby irrevocably waive any right to a trial by jury in any action, suit or
other legal proceeding arising under or relating to any provision of this
Agreement.


(j)Entire Agreement; Amendment. This Agreement supersedes all prior agreements,
written or oral, between the Employee and the Company relating to the subject
matter of this Agreement. This Agreement may not be modified, changed or
discharged in whole or in part, except by an agreement in writing signed by the
Employee





--------------------------------------------------------------------------------





and the Company. The Employee agrees that any change or changes in his duties,
salary or compensation after the signing of this Agreement shall not affect the
validity or scope of this Agreement.


(k)Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.






[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------







THE EMPLOYEE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.
 
 
SPARK THERAPEUTICS, INC.
 
 
 
Date
 
By
 
 
Jeffrey Marrazzo
 
 
Name
 
 
Co-founder and Chief Executive Officer
 
 
Title
 
 
EMPLOYEE
 
 
 
Date
 
By
 
 
 
 
 
Name



















[Signature Page to Non-Competition and Non-Solicitation Agreement]







